DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 & 18-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 15, recitation regarding the motor shaft and magnet carrier “having characteristics of having been jointly produced from a single initial metal sheet formed into an integrally shaped rotor body” as well as the recitations directed to “said integrally shaped rotor body having a motor shaft section having characteristics of having been formed by deep drawing and a magnet carrier section having characteristics of having been formed by deep drawing” and “said integrally shaped rotor body having a connecting section having characteristics of having been formed by deep drawing” are indefinite in scope. The recitations, read as apparatus limitations, are indefinite in scope because the formulation “…characteristics of…” does not specify structural features.  For purposes of examination, the recitations will be understood as product-by-process limitations. This is consistent with Applicant’s comments concerning the “characteristics of…” formulation on p.9 of his response, where he alleges differences with the prior art only with regard to production methods, e.g., “deep drawing”.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 18-19, 21-22 & 25-29 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by Kalavsky (US 7,131,823).
Regarding claim 15, Kalavsky teaches an electric drive motor, comprising: 
a stator with at least one electrically-actuatable stator winding (electromagnet) 23 (Figs.1-2); 
rotor (including magnet/sheet-metal packaging 21/22) rotatably mounted in a field of said stator winding and leaving free an annular gap (not numbered; Figs.1-2); 
a motor ‘shaft’ (i.e., central region of impeller hub 16 forming the axial hole of the hub; ¶[0031]) and a magnet carrier (wheel flange) 19, said magnet carrier being arranged coaxially in relation to said motor shaft and having at least one permanent magnet 21 arranged on an outer periphery of said magnet carrier (Figs.1-2); 
the motor shaft and magnet carrier 19 being integrally formed in one piece…[and] formed into an “integrally shaped” rotor body (i.e., central region of hub 16 forming the axial hole is integral with wheel flange 19; Figs.1-2); and
said integrally shaped rotor body having a motor shaft section (central region of impeller hub 16 forming the axial hole of the hub; ¶[0031]);
said integrally shaped rotor body having a connecting section (e.g., vanes) 17, said connecting section connecting said motor shaft section to said magnet carrier section 19 as an integral design (i.e., central region of hub 16 forming the axial hole is integral with vanes 17 and wheel flange 19; Figs.1-2

    PNG
    media_image1.png
    335
    469
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    709
    436
    media_image2.png
    Greyscale


Regarding the product-by-process limitation of the motor shaft and magnet carrier 19 being “having characteristics of having been jointly produced from a single initial metal sheet formed into an integrally shaped rotor body”, per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, as noted above Kalavsky’s motor shaft and magnet carrier 19 are integrally formed in one piece and formed into an “integrally shaped rotor body” since the shaft (i.e., the central region of hub 16 forming the axial hole) is integral with wheel flange 19 (Figs.1-2). The method of “jointly produc[ing]” the motor shaft and magnet carrier 19 “from a single initial metal sheet formed into an integrally shaped rotor body” does not structurally distinguish over the product in Kalavsky.  Therefore, the claim is unpatentable even though Kalavsky’s integrally formed, integrally shaped, one piece rotor body may have been made by a different process.  
Similarly, regarding the product-by-process features of the motor shaft section “having characteristics of having been formed by deep drawing” and the magnet carrier section “having characteristics of having been formed by deep drawing”, Kalavsky’s “integrally shaped” rotor body has a motor shaft section and a magnet carrier section (wheel flange) 19 (Figs.1-2). The method of forming these by “deep drawing” does not structurally distinguish the rotor body product. Therefore, the claim is unpatentable even though Kalavsky’s rotor shaft section and magnet carrier section may have been made by a different process.
Similarly, regarding the product-by-process feature of the connection section “said integrally shaped rotor body having a connecting section having characteristics of having been formed by deep drawing”, Kalavsky’s “integrally shaped” rotor body has a connecting section (e.g., vanes) 17 that connects said motor shaft section to said magnet carrier section (wheel flange) 19 as “an integral design” (Fig.1). The method of forming the connecting section by “deep drawing” does not structurally distinguish the rotor body product. Therefore, the claim is unpatentable even though Kalavsky’s connecting section may have been made by a different process.
Regarding claim 18, Kalavsky’s motor shaft section (hub) 16 is joined to said magnet carrier section (wheel flange) 19 at an axial end face of said integrally shaped rotor body and said magnet carrier section, starting from the axial end face, extends substantially coaxially to an axis of said motor shaft section (Fig.1).  
Regarding claim 19, Kalavsky teaches a “separately produced” [sic] magnetically conducting supplementary ring (sheet-metal rotor packing) 22 fastened to a surface of said magnet carrier section 19 of said integrally shaped rotor body, and wherein said at least one permanent magnet 21 is arranged on said supplementary ring (c.5:56-58; Fig.1).
Regarding claim 21, a product-by-process claim, Kalavsky teaches at least one permanent magnet 21 fastened to said magnet carrier section 19 by insert molding of said integrally shaped rotor body with a plastic material (i.e., the wheel flange or preferably the entire impeller can be produced by insert-molding of the permanent magnet using a plastic material, to protect from liquid; c.5:54-57; c.6:2-5).   
Regarding claim 22, Kalavsky’s integrally shaped rotor body has at least one end-face side breakthrough (not numbered, on bottom of shaft/hub 16), forming an overflow opening for an overflow of plastic material from one side of said integrally shaped rotor body to an opposite side of said integrally shaped rotor bodyPage 5 of 8Docket No. BSH-2018P00354Application No. PCT/EP2019/064073Prel. Amdt. dated November 25, 2020 during an insert molding of said integrally shaped rotor body with the plastic material (Fig.1).  
Regarding claim 25, Kalavsky’s motor shaft section (hub) 16 is a hollow shaft formed with an opening on opposite shaft ends for forming a coaxial flow channel through said motor shaft section (i.e., axial central hole of impeller; Fig.2).  
Regarding claim 26, Kalavsky further teaches a wet rotor pump, comprising: a pump chamber wall delimiting a wet space of the wet rotor pump (Fig.1); a pump wheel (impeller) 15 mounted rotatably in the wet space; and an electric drive motor according to claim 15 for rotatably driving said pump wheel (c.5:59-61).
Regarding claim 27, Kalavsky teaches the pump wheel (impeller) 15 is fastened to a shaft end of a motor shaft section (hub) 16 of said integrally shaped rotor body (Fig.1).  
Regarding claim 28, Kalavsky teaches a household appliance (e.g., dishwasher or washing machine; c.1:20-28), comprising: wet rotor pump having a pump chamber wall delimiting a wet space of the wet rotor pump (Fig.1), and a pump wheel (impeller) 15 mounted rotatably in said wet space; and an electric drive motor according to claim 15 for rotatably driving said pump wheel in said wet space (c.5:59-61).  
Regarding claim 29, Kalavsky teaches the household appliance according to claim 28 being a dishwasher, a washing machine (c.1:20-28).
Claims 15 & 18 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by Engesser et al. (US Pat.Pub.2007/0014496).
Regarding claim 15, Engesser teaches an electric drive motor, comprising:
a stator 21 with at least one electrically-actuatable stator winding (not numbered; Fig.1); 
rotor (hub) 4 rotatably mounted in a field of said stator winding and leaving free an annular gap (not numbered; Fig.1); 
a motor shaft 3 and a magnet carrier (not numbered, outside circumference of hub 4; ¶[0040]), said magnet carrier being arranged coaxially in relation to said motor shaft 3 and having at least one permanent magnet 20 arranged on an outer periphery of said magnet carrier (Fig.1); 
the motor shaft 3 and magnet carrier being integrally formed in one piece with said motor shaft and said magnet carrier being jointly produced (i.e., shaft 3 preferably integrally formed with hub 4; ¶[0032]; Fig.1); and 
said integrally shaped rotor body having a motor shaft section 3 and a magnet carrier section (outside circumference of hub 4; Fig.1);
said integrally shaped rotor body having a connecting section (not numbered; Fig.1), and said connecting section connects said motor shaft section 3 to said magnet carrier section as an integral design (i.e., shaft 3 preferably integrally formed with hub 4; ¶[0032]; Fig.1). 	
    PNG
    media_image3.png
    544
    847
    media_image3.png
    Greyscale

Regarding the product-by-process limitation of the motor shaft 3 and magnet carrier “being jointly produced from a single initial metal sheet formed into an integrally shaped rotor body”, per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the method of “jointly produc[ing]” the two parts “from a single initial metal sheet” does not structurally distinguish the rotor body product. Therefore, the claim is unpatentable even though Engesser’s rotor may have been made by a different process.
 Similarly, regarding the product-by-process features of the motor shaft section “having characteristics of having been formed by deep drawing” and the magnet carrier section “having characteristics of having been formed by deep drawing”, the method does not structurally distinguish the integrally shaped rotor body product of Engesser. Therefore, per MPEP 2113, the claim is unpatentable even though Engesser’s rotor shaft section and magnet carrier section may have been made by a different process. 
Similarly, regarding the product-by-process feature of the connection section “said integrally shaped rotor body having a connecting section having characteristics of having been formed by deep drawing”, the method does not structurally distinguish the integrally shaped rotor body product of Engesser. Therefore, the claim is unpatentable even though Engesser’s rotor connecting section may have been made by a different process.
Regarding claim 18, Engesser’s motor shaft section 3 is joined to said magnet carrier section at an axial end face of said integrally shaped rotor body (i.e., axial end of hub 4) and said magnet carrier section, starting from the axial end face, extends substantially coaxially to an axis of said motor shaft section (Fig.1).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18, 21 & 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanak et al. (US Pat.Pub.2016/0149449) in view of Bruder et al. (US Pat.Pub.2004/0027016)
Regarding claim 15, Ivanak generally teaches the invention of an electric drive motor, comprising:
a stator with at least one electrically-actuatable stator winding 10 (Fig.1); 
rotor 13 rotatably mounted in a field of said stator winding and leaving free an annular gap (not numbered; Fig.1); 
a motor shaft 7 and a magnet carrier (holder) 14, said magnet carrier being arranged coaxially in relation to said motor shaft 7 and having at least one permanent magnet 15 arranged on an outer periphery of said magnet carrier (i.e., on outer periphery of sleeve segment 17 of holder 14; Fig.3a); and
said rotor having a connecting section connecting (central segment) 7c said motor shaft section 7 to said magnet carrier section 14 (¶[0047]; Fig.2).  

    PNG
    media_image4.png
    665
    542
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    436
    442
    media_image5.png
    Greyscale


	Ivanak differs in that the motor shaft 7 and said magnet carrier 14 are separate pieces, i.e., they are not “integrally formed in one piece, with said motor shaft and said magnet carrier having characteristics of having been jointly produced from a single initial metal sheet formed into an integrally shaped rotor body” [sic].  
	But, Bruder teaches an electrical machine 1 comprising an integrally shaped rotor (housing) 4 with a motor shaft (inner wall) 13 and a magnet carrier (outer wall) 10, said magnet carrier being arranged coaxially in relation to said motor shaft 13 and having at least one permanent magnet 25 arranged thereon (Fig.11); the motor shaft 13 and magnet carrier 10 being integrally formed in one piece with said motor shaft and said magnet carrier having characteristics of having been jointly produced from a single initial metal sheet and formed into an integrally shaped rotor body since rotor (housing) 4 is “produced out of a tube or a piece of sheet metal by means of shaping” (¶[0036]). Thus, the rotor can be easily produced as a single component (¶[0007]).

    PNG
    media_image6.png
    569
    879
    media_image6.png
    Greyscale

Thus, it would have been obvious before the effective filing date to integrally form Ivanak’s rotor “in one piece, with said motor shaft and said magnet carrier having characteristics of having been jointly produced from a single initial metal sheet formed into an integrally shaped rotor body” [sic] since Bruder teaches this would have enabled the rotor to have been easily produced as a single component.  
Regarding the product-by-process limitation of the integrally shaped rotor body having a motor shaft section and magnet carrier section each “having characteristics of having been formed by deep drawing”, the combination, in particular Bruder, teaches integrally forming the motor shaft and magnet carrier in one piece with said motor shaft and said magnet carrier being jointly produced (i.e., housing 4 is produced out of a tube or a piece of sheet metal by means of shaping; ¶[0036]), to thereby easily produce the rotor (housing) 4 as a single component (¶[0007]). The method of forming the rotor shaft and magnet carrier by “deep drawing” does not structurally distinguish the rotor body product. Therefore, the claim is unpatentable even though Bruder does not explicitly disclose a deep drawing process.  
Similarly, regarding the product-by-process limitation of the connecting section “having characteristics of having been formed by deep drawing”, the combination, in particular Bruder, further teaches the integrally shaped rotor body (housing) 4 has a connecting section (base) 16 connecting the motor shaft 13 to the magnet carrier as an integral design (i.e., rotor (housing) 4 is produced out of a tube or a piece of sheet metal by means of shaping to thereby easily produce the rotor as a single component; ¶[0007]; ¶[0036]; Figs.1a-1c & 11). The method of forming the connecting section by “deep drawing” does not structurally distinguish the rotor body product. Therefore, the claim is unpatentable even though Bruder does not explicitly disclose a deep drawing process.  
Regarding claim 18, in the combination, Bruder’s motor shaft section 13 is joined to said magnet carrier section 10 at an axial end face of said integrally shaped rotor body (corresponding to base 16) and said magnet carrier section, starting from the axial end face, extends substantially coaxially to an axis of said motor shaft section (Fig.11).  
Regarding claim 21, a product-by-process claim, the combination, in particular Ivanak, teaches at least one permanent magnet 15 is fastened to said magnet carrier section 14 by molding of said integrally shaped rotor body with a plastic material (¶[0022]; Fig.1). The method of insert molding does not structurally distinguish the rotor body product.
Regarding claim 24, the combination, in particular Ivanak, teaches a motor shaft section with a free shaft end configured for bearing a running (pump) wheel 3 on said motor shaft section, and an outer surface of said free shaft end is formed with knurling and/or a flat portion for torsion-proof bearing of the running wheel on said motor shaft section (i.e., pump wheel rests in a torsion-resistant manner on motor shaft 7; ¶[0042]; Fig.1).  
Regarding claim 25, in the combination, in particular Bruder, the motor shaft section 13 is a hollow shaft formed with an opening on opposite shaft ends for forming a coaxial flow channel through said motor shaft section (Fig.11).  
Regarding claim 26, the combination, in particular Ivanak, teaches a wet rotor pump, comprising: a pump chamber wall delimiting a wet space 22 of the wet rotor pump; a pump wheel 3 mounted rotatably in the wet space; andPage 6 of 8Docket No. BSH-2018P00354Application No. PCT/EP2019/064073 Prel. Amdt. dated November 25, 2020an electric drive motor according to claim 15 for rotatably driving said pump wheel (¶[0042]-¶[0048]; Fig.1).  
Regarding claim 27, in the combination Ivanak’s pump wheel is fastened to a shaft end of a motor shaft section of said integrally shaped rotor body of Bruder.  
Regarding claim 28, the combination, in particular Ivanak, teaches a household appliance (e.g., dishwasher or washing machine) comprising: wet rotor pump having a pump chamber wall delimiting a wet space 22 of the wet rotor pump, and a pump wheel 3 mounted rotatably in said wet space; and an electric drive motor according to claim 15 for rotatably driving said pump wheel in said wet space (¶[0001]; ¶[0042]-¶[0048]; Fig.1).  
Regarding claim 29, Ivanak teaches the household appliance is a dishwasher or a washing machine (¶[0001]).
Claims 19 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanak & Bruder as applied to claim 16, further in view of Strobl (US 5,528,095).
Regarding claim 19, the combination of Ivanek & Bruder does not further teach 
“a separately produced magnetically conducting supplementary ring fastened to a surface of said magnet carrier section of said integrally shaped rotor body, and wherein said at least one permanent magnet is arranged on said supplementary ring.” 
But, Strobl teaches a permanent magnet rotor comprising a separately produced magnetically conducting supplementary (flux) ring 50 fastened to a surface of a magnet carrier section (magnet holder) 40, wherein a permanent magnet 60 is arranged on said supplementary ring 50 (c.2:52-67; Fig.2). The supplementary (flux) ring 50 provides a return path for the magnetic field in the rotor (c.1:15-17). 
Thus, it would have been obvious before the effective filing date to provide Ivanak & Bruder with a separately produced magnetically conducting supplementary ring fastened to a surface of said magnet carrier section of said integrally shaped rotor body, and wherein said at least one permanent magnet is arranged on said supplementary ring since Strobl teaches this would have provided a return path for the magnetic field in the rotor.
Regarding claim 23, a product-by-process claim, Strobl further teaches the magnetically conducting supplementary (flux) ring 50 is formed with at least one pocket and/or a recess 55 (Fig.5), which in the combination with Ivanak & Bruder’s plastic molding would form a flow channel for conveying plastic material in a gap between an outer surface wall of said magnet carrier section and a rear side of said at least one permanent magnet facing towards said magnet carrier section during an molding of said integrally shaped rotor body with the plastic material.    
The method of insert molding does not structurally distinguish the rotor body product. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kalavsky, Engesser or Ivanak & Bruder, further in view of Ong et al. (US Pat.Pub.2006/0022541). 
Kalavsky, Engesser and Ivanak & Bruder each teach a permanent magnet on a magnet carrier section but do not specifically teach each permanent magnet is glued to the magnet carrier section by way of a magnetic adhesive.
But, Ong teaches an electric motor or generator rotor hub 12 with permanent magnets 16 bonded to a magnet carrier section (magnet pockets) 42 with a magnetic adhesive such as cyanoacrylate (¶[0048]; Fig.4).
Thus, it would have been obvious before the effective filing date to glue the magnets of Kalavsky, Engesser or Ivanak/Bruder to the magnet carrier section by way of a magnetic adhesive since Ong teaches a magnetic adhesive was useful for bonding magnets to a magnet carrier section.

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive.  
Regarding Kalavsky, Applicant argues Kalavsky’s hub 18 “could not be considered a shaft within the context of the art” (Response, p.10). But, Applicant provides no evidence or basis for this assertion. To the contrary, Kalavsky’s hub comprises a ‘shaft’---in particular, in the central region of hub 16 forming the axial hole of the hub (¶[0031]; Fig.2).  In other words, this region forms a hollow ‘shaft’ journaled to the shaft 18 by bearings 27.

    PNG
    media_image7.png
    465
    825
    media_image7.png
    Greyscale


Applicant argues Kalavsky’s magnet 21 is not “arranged on an outer periphery of said magnet carrier” because it is described as “embedded in” the wheel flange 19 (Response, p.10).  But, the two features are not mutually exclusive. That is, even if Kalavsky’s magnet 21 is embedded in the wheel flange 19, the magnet nevertheless can also be considered to be arranged on an outer periphery of said magnet carrier in a general sense of being arranged in the outer peripheral region of the rotor as well as in a specific sense of being adjacent a specific outer periphery of the carrier, in particular the flat region of the carrier at the base of the magnet.  

    PNG
    media_image8.png
    473
    840
    media_image8.png
    Greyscale

In a similar manner, Applicant argues that in Engesser the magnet 20 is not arranged on an outer periphery of the magnet carrier (Response, p.11). Applicant defines Engesser’s ‘outer periphery’ as “the outer end of the unlabeled extension above the magnet” (Fig.1). But, there is nothing in the claim that limits the interpretation of ‘outer periphery’ to only this particular location. To the contrary, Engesser’s magnet carrier comprises other ‘outer peripheries’ on which the magnet 20 is arranged, e.g., the portion of the hub 4 radially inward of the magnet.

    PNG
    media_image9.png
    649
    826
    media_image9.png
    Greyscale
 
Regarding Ivanak and Bruder, Applicant argues Bruder excludes a rotor shaft since a housing 4 and bearing 49 are arranged so that a rotor shaft does not have to be installed (Response, p.11). This is not persuasive because Bruder does not “exclude a rotor shaft”. To the contrary, Bruder explicitly teaches a rotor shaft comprising the inner wall 13 of the rotor formed by housing 4. As seen in Figs.3a&11, for example, the inner wall 13 functions as a hollow rotor shaft since it is journaled to the stator stack 31 by bearings 49. Further, Bruder’s teaching of “the rotor shaft does not have to be installed” means that, in contrast to prior art motors (e.g., US 4,558,245) where a rotor shaft separate from the rotor housing is used (abstract; ¶[0002]), Bruder’s rotor (housing) 4 and rotor shaft (inner wall) 13 are formed as a single component (¶[0007]; ¶[0034]; ¶[0070]; Figs.1a-1c). In other words, in the prior art a separate rotor shaft must be attached to the rotor, whereas in Bruder the rotor shaft 13 and magnet carrier 10 are integrally formed in one piece with said rotor shaft and said magnet carrier being jointly produced, e.g., housing 4 is produced out of a tube or a piece of sheet metal by means of shaping (¶[0036]).  
Applicant also argues Ivanak’s magnet 15 is not at an outer periphery of the carrier but is situated within a cavity of the magnet holder 14 (Response, p.12). This is not persuasive because these two features are not mutually exclusive since Ivanak’s magnet 15 is located on the outer periphery of the circular ring-cylindrical sleeve segment 17 of carrier 14 (¶[0050]; Fig.3a).
        
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832